                                                                                my II laia
                                                                                SUSAf^ V SOOMG
                                                                           ^ Ct-EW. U.S. DtSTRICT COURT
                                                                           NORTHERN DISTRICT OF CAUFORNIA
                                                                                     OAKLAND



                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



  United States of America
                                                    Case No. 19-mi-70781-MAG-1 (KAW)
          V.



  ML Seott,                                         Charging District's Case No.

                 Defendant.                         CR 07-01322 SJO




                        COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the Central District of California.

The defendant may need an interpreter for this language: None.

       The defendant:         [ ]will retain an attomey.

                              [X ]is requesting court-appointed counsel.

       The defendant remains in custody after the initial appearance.

       IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy ofthis order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attomey and the
Clerk of the Court for that district ofthe defendant's arrival so that further proceedings may be
promptly scheduled. The clerk ofthis district must promptly transmit the papers and any bail to
the charging district.
Dated: May 22, 2019


                                               'KANDIS-A. WESTMORE
                                                United States Magistrate Judge
